DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
Please note that the examiner of record for this application has changed.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-8, 11-15, 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 8, 11-12, 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub 2020/0137441) in view of Chang et al. (US Pub. 2016/0286244), herein referenced as Lee and Chang, respectively.
	Referring to claim 1, Lee discloses a method, comprising:
creating a plurality of content distribution network (CDN) streams (figure 5) for a plurality of corresponding objects of interest (paragraphs 28 and 29), wherein each CDN channel has a unique CDN identification (ID) associated with a corresponding object of interest, and wherein each CDN stream carries an output video stream with presence of associated object of interest (paragraphs 27, 28, and 29);
receiving one or more input video streams from one or more video recording units (figure 1, part 105);
transmitting in real time the identified input video stream to an output CDN stream with a CDN ID associated with the monitored object of interest (paragraph 27).
	Lee fails to explicitly disclose a method where the stream is a channel and are live; and where there are a plurality of live streams are received from a plurality of video recording units and receiving a sensor signal that associates an identified input live video stream with a monitored object of interest, wherein the sensor signal is sent by a sensor device upon detecting an ID signal from an ID marker attached to the monitored object of interest.
Chang teaches the technique of providing a method where the stream is a channel and are live ([0011], [0092], Figs. 1, 3, i.e., live feed video streams); and where there are a plurality of live streams are received from a plurality of video recording units ([0035], [0068], Fig. 1, i.e., video sources include smartphone cameras, activity cameras, drone cameras) and receiving a sensor signal that associates an identified input live video stream with a monitored object of interest, wherein the sensor signal is sent by a sensor device upon detecting an ID signal from an ID marker attached to the monitored object of interest ([0011], [0068], [0082], [0085], Fig. 2, i.e., detecting an identifier tag embedded on physical objects of live feed video streams, wherein the identifier tag uses RFID to correlate other video streams having the same tagged physical object).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing a method where the stream is a channel and are live; and where there are a plurality of live streams are received from a plurality of video recording units and receiving a sensor signal that associates an identified input live video stream with a monitored object of interest, wherein the sensor signal is sent by a sensor device upon detecting an ID signal from an ID marker attached to the monitored object of interest as taught by Chang, to improve the video summary system of Lee for the predictable result of providing live streams to assist emergency personnel respond quickly with multiple viewing perspectives and accurately tracking objects within the video stream. 

Referring to claim 4, Lee discloses a method of claim 1, further comprising: generating an alert for a CDN channel upon detecting one or more alerting triggering events comprising: a sensor switching event, an object of interest out of range event, a timeout event, and an end of monitoring event (paragraphs 32 and 38).

Referring to claim 5, Lee discloses a method of claim 4, further comprising sending the alert to one or more subscribers subscribed to the CDN channel based on predefined alerting rules (paragraphs 32, 35, and 38).

Claims 8 and 15 are rejected on the same grounds as claim 1.

Claim 11 is rejected on the same grounds as claim 4.

Claim 12 is rejected on the same grounds as claim 5.

Referring to claim 17, Lee discloses wherein the sensor signal is based on a result of real-time image or facial recognition identifying the monitored object of interest in the identified input live video stream (paragraphs [0023], [0029]).

Referring to claim 18, Lee discloses a method of claim 15, wherein the subscriber ID is associated with a plurality of CDN channels, and wherein the subscriber can receive a plurality of corresponding CDN video streams (paragraph 32).

Referring to claim 19, Lee discloses a method of claim 15, further comprising: receiving an enhanced video recording for the object of interest by the subscriber, wherein the object of interest is identified by the CDN ID (paragraph 35).

Referring to claim 20, Lee discloses a method of claim 15, further comprising: receiving an alert by the subscriber, wherein the alert is triggered upon detecting triggering events for the corresponding CDN channel (paragraphs 35 and 38).

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Chang as applied to the claims above, and further in view of Logan (US Pub 2002/0120925).
Referring to claim 6, Lee and Chang do not disclose a method of claim 1, further comprising adding filler frames to a CDN video stream upon detecting one or more triggering events of the corresponding object of interest.
In an analogous art, Logan teaches a method of claim 1, further comprising adding filler frames to a CDN video stream upon detecting one or more triggering events of the corresponding object of interest (paragraph 65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the filler frames taught by Logan to the video summary method disclosed by Lee.  The motivation would have been to freeze portions of the video to enable the user to focus.

	Claim 13 is rejected on the same grounds as claim 6

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Chang as applied to the claims above, and further in view of Narasimhan (US Pub 2015/0341645).
Referring to claim 7, Lee and Chang do not disclose a method of claim 1, further comprising: archiving the one or more CDN video streams; and performing postproduction video enhancements on the archived one or more CDN video streams.
In an analogous art, Narasimhan teaches a method of claim 1, further comprising: archiving the one or more CDN video streams; and performing postproduction video enhancements on the archived one or more CDN video streams (paragraph 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the enhancement archiving taught by Narasimhan to the video summary method disclosed by Lee.  The motivation would have been to enable the videos to be used as training videos.

Claim 14 is rejected on the same grounds as claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        May 18, 2022